     JASON T. PISKEL, WSBA #35398
 1
     Email: jtp@pyklawyers.com
 2   BENJAMIN J. MCDONNELL, WSBA #45547
     Email: ben@pyklawyers.com
 3
     PISKEL YAHNE KOVARIK, PLLC
 4   522 West Riverside Ave., Suite 700
     Spokane, WA 99201
 5   Telephone: (509) 321-5930
     Facsimile: (509) 321-5935
 6

 7   Attorneys for David M. Carlson,
     Enterprise Focus, Inc., and Clever Capital, LLC
 8

 9
                     UNITED STATES BANKRUPTCY COURT
10                   EASTERN DISTRICT OF WASHINGTON

11   In re:                           )        Case No. 18-03197-FPC11
                                      )
12
     GIGA WATT, INC.,                 )        Adv. No. 19-80012-FPC
13                                    )
                      Debtor.         )        Chapter 11
14
     ________________________ )
15                                    )        DEFENDANTS DAVID M.
     MARK D. WALDRON, in his          )        CARLSON, ENTERPRISE
16   capacity as the duly-appointed   )        FOCUS, INC. AND CLEVER
17
     Chapter 11 Trustee,              )        CAPITAL, LLC’S
                                      )        MEMORANDUM RE: SHOW
18                    Plaintiff,      )        CAUSE
                                      )
19
              v.                      )
20                                    )
     DAVID M. CARLSON and             )
21   JANE DOE 1, individually and     )
22
     on behalf of the marital estate; )
     ENTERPRISE FOCUS, INC., a        )
23   Washington          corporation; )
     CLEVER CAPITAL, LLC, a           )
24
     Washington limited liability     )
25   company; JEFFREY FIELD;          )

     DEFENDANTS DAVID M. CARLSON - 1


      19-80012-FPC   Doc 40   Filed 05/16/19   Entered 05/16/19 22:33:03   Pg 1 of 22
     ROB TRAVIS; and JANE DOES              )
 1
     2 through 15,                          )
 2                                          )
                      Defendants.           )
 3

 4         In accordance with the Court’s Amended Order to Show Cause for

 5   Preliminary Injunction and Temporary Restraining Order (ECF No. 19),
 6
     Defendants David M. Carlson, Enterprise Focus, Inc. and Clever Capital,
 7
     LLC, by and through their attorneys of record, respectfully submit their
 8

 9   Memorandum Re: Show Cause.

10                             I.    INTRODUCTION
11
           The injunctive relief Plaintiff requests is an attempted end-run
12
     around the Bankruptcy Code’s requirements that apply to assumption of
13

14   executory contracts including, specifically, nonresidential leases of real

15   property. The Trustee made the business decision to not assume any of
16
     the TNT Facility leases in which Giga Watt, Inc. had asserted an interest.
17
     Not having been assumed within the time required, they are rejected.
18

19   Nevertheless, to regain the opportunity to control the facility, with Mr.

20   Carlson as his target, Plaintiff commenced this proceeding and obtained
21
     a temporary restraining order. The evidence to be presented at the show
22
     cause hearing, however, will demonstrate that Plaintiff is not entitled to
23

24   the extraordinary equitable relief of a preliminary injunction.

25


     DEFENDANTS DAVID M. CARLSON - 2


      19-80012-FPC    Doc 40    Filed 05/16/19   Entered 05/16/19 22:33:03   Pg 2 of 22
                        II.     FACTUAL BACKGROUND
 1

 2        The factual background will be supported by the exhibits and the
 3
     testimony to be presented at the show cause hearing set for May 23, 2019
 4
     (ECF No. 19).
 5
     David Carlson and Enterprise Focus Inc.
 6

 7        David Carlson is an East Wenatchee resident who initially created
 8
     Enterprise Focus, Inc. (“Enterprise Focus”) to start a bitcoin mining
 9
     business and for investment opportunity. He began this business by
10
     securing a data center location to expand bitcoin mining operations.
11

12   Bitcoin mining is performed by computer boxes that process data for the
13
     bitcoin network, and these boxes are referred to as miners. After finding
14
     the TNT Facility and meeting the Thompson family, he entered into
15

16
     agreements to lease warehouse property at the facility and to convert the

17   warehouses into data centers. Enterprise Focus was also known as
18
     MegaBigPower, the name commonly used in connection with the early
19
     bitcoin mining business.
20

21
     The B and H Commercial Leases |2013.

22        A Commercial Lease Agreement dated June 21, 2013 provided that
23
     Darel E. Thompson and Patricia C. Thompson d/b/a TNT Business and
24
     Warehouse Complex, as landlord, leased to Mr. Carlson, as tenant, certain
25


     DEFENDANTS DAVID M. CARLSON - 3


      19-80012-FPC   Doc 40     Filed 05/16/19   Entered 05/16/19 22:33:03   Pg 3 of 22
     real property, a portion of the TNT Facility at 474 Highline Drive, East
 1

 2   Wenatchee, Washington, for a lease term of five years commencing on
 3
     August 1, 2013 and terminating on the last day of July of 2018.
 4
           An addendum to the June 21, 2013 lease provided that Mr. Carlson,
 5
     as tenant, shall move into Building B of the TNT Facility. The addendum
 6

 7   further provides that, as of June 21, 2013, Mr. Carlson, as tenant, signed a
 8
     five (5) year lease on Building H of the TNT Facility, for a lease term
 9
     beginning on August 1, 2013 through July 31, 2018.              The addendum
10
     provided for a $10,000 refundable damage deposit. A Lease Addendum to
11

12   Building H, dated September 1, 2013, provided that Darel E. and Patricia
13
     C. Thompson d/b/a TNT Business Warehouse Complex agreed to lease to
14
     Mr. Carlson a fenced and gated lot of approximately 6300 square feet
15

16
     behind Building H, for a lease term to run concurrent with the remainder

17   of the lease for Building H.
18
     Building B Commercial Lease Agreement | 2014.
19
           A Commercial Lease Agreement dated February 7, 2014 between
20

21
     TNT Business Complexes, LLC, as landlord, and Mr. Carlson, as tenant,

22   provided that TNT Business Complexes, LLC leased Building B for a term
23
     of four-and-one-half (4.5) years, from February 1, 2014 through the end of
24
     July of 2018, for the monthly rent of $1,400.               An Addendum to
25


     DEFENDANTS DAVID M. CARLSON - 4


      19-80012-FPC    Doc 40   Filed 05/16/19   Entered 05/16/19 22:33:03   Pg 4 of 22
     Commercial Lease Agreement provided that Mr. Carlson had delivered to
 1

 2   TNT Business Complexes, LLC the sum of $75,000, the anticipated cost to
 3
     restore the premises were Mr. Carlson to cease operating business at that
 4
     location; that is, the anticipated cost to return the building to the condition
 5
     in which it existed prior to tenant structural alterations. The addendum
 6

 7   reflects the sum is inclusive of the $10,000 prior deposit.
 8
     Building C Commercial Lease Agreement | 2014.
 9
           A Commercial Lease Agreement dated November 14, 2014 provided
10
     that TNT Business Complexes, LLC, as landlord, leased to Mr. Carlson, as
11

12   tenant, Building C of the TNT Facility for the term of five (5) years
13
     commencing on December of 2014 through November of 2019, with a
14
     stated monthly rent of $1,525 for the first twelve months and $1,650 per
15

16
     month thereafter.

17   Building A Commercial Lease Agreement | 2015.
18
           A Commercial Lease Agreement dated June 24, 2015 provided that
19
     TNT Business Complexes, LLC, as landlord, leased to Mr. Carlson,
20

21
     Building A of the TNT Facility for the term of five (5) years commencing on

22   July 1, 2015 through the last day of June of 2020. An addendum to
23
     Commercial Lease Agreement reflected that Mr. Carlson must return the
24
     warehouse unit to the condition in which it existed prior to tenant
25


     DEFENDANTS DAVID M. CARLSON - 5


      19-80012-FPC    Doc 40   Filed 05/16/19   Entered 05/16/19 22:33:03   Pg 5 of 22
     structural alterations.     The lease agreement contains a Payment
 1

 2   Reimbursement Schedule outlining varying monthly rental rates.
 3
     Creation of Giga Watt.
 4
          In or about late 2016, Mining King began operations at Rock Island
 5
     Facility in Rock Island, WA and attempted to begin a large-scale bitcoin
 6

 7   mining operation. It never came to fruition, and the operators defaulted
 8
     with the landlord of the Rock Island Facility, which was property the
 9
     Thompsons controlled.         Subsequently, Mr. Carlson met with a
10
     representative of Mining King: Adam West, a pseudonym for this
11

12   individual. Mr. Carlson learned that Mining King could not move forward
13
     with its project and Mr. Carlson was asked to host 1000 miners. Mr.
14
     Carlson had room in a facility in Moses Lake, Washington and hosted the
15

16
     miners at that location. This engagement worked and Adam West

17   introduced Mr. Carlson to Leonid Markin, Andrey Kuzenny, and Eduard
18
     Khaptakhev, who ultimately become the owners of Giga Watt. These three
19
     men ultimately created the entity Giga Watt, Inc. along with another
20

21
     individual named, Nick Evdokimov (who was eventually removed from the

22   company by Mr. Markin) and with Mr. Carlson. Giga Watt was organized
23
     to purchase MegaBigPower’s assets and move forward with bitcoin mining
24
     operations on a larger scale. To accomplish this goal, Mr. Carlson entered a
25


     DEFENDANTS DAVID M. CARLSON - 6


      19-80012-FPC   Doc 40    Filed 05/16/19   Entered 05/16/19 22:33:03   Pg 6 of 22
     sale and assignment and assumption agreement.
 1

 2   Bill of Sale and Assignment and Assumption Agreement.
 3
          Mr. Carlson and his company Enterprise Focus and Giga Watt
 4
     circulated and discussed a written sale and assignment of assets from Mr.
 5
     Carlson and Enterprise Focus to Giga Watt, including an assumption of
 6

 7   leases at the TNT Facility. Giga Watt began occupying and conducting
 8
     business from the TNT Business Complex, including Buildings A, B, C, and
 9
     H, and the Eller Street House/Office. Mr. Carlson, individually, and on
10
     behalf of Enterprise Focus, executed an Addendum to the Bill of Sale and
11

12   Assignment and Assumption agreement, which set forth a change in
13
     consideration amount.
14
     Mr. Carlson Resigns as CEO of Giga Watt.
15

16
          By email, Mr. Carlson formally tendered his resignation as CEO of

17   Giga Watt, effective August 12, 2018. On or before that day, Mr. Carlson
18
     lacked management control of Giga Watt and, at that time, Andrey
19
     Kuzenny controlled the company. Mr. George Turner managed day-to-day
20

21
     operations. The leases for buildings B and H of the TNT Facility were

22   expiring and TNT Business Complexes, LLC wanted to deal with Mr.
23
     Carlson in connection with any new TNT Facility leases.
24

25


     DEFENDANTS DAVID M. CARLSON - 7


      19-80012-FPC   Doc 40   Filed 05/16/19   Entered 05/16/19 22:33:03   Pg 7 of 22
     B & H Lease of 2018 to Enterprise Focus | Carlson.
 1

 2         By Commercial Lease signed November 1, 2018, TNT Business
 3
     Complexes, LLC, as landlord, leased to Enterprise Focus, and Dave
 4
     Carlson, as tenants, buildings B and H of the TNT Facility. The recitals
 5
     reflect prior payments by Dave Carlson and/or Enterprise Focus in the
 6

 7   amount of $75,000: $65,000 for Building H and $10,000 for Building B.
 8
     The recitals reflect that the deposit had become insufficient to cover the
 9
     costs of restoration affected by tenant alterations and that, consequently,
10
     TNT Business Complexes, LLC required as a condition to the lease an
11

12   increase of the alteration deposit in the amount of $32,000, plus $15,000
13
     to cover the costs of prior alterations. As further reflected in the recitals,
14
     TNT Business Complexes, LLC required an amount equal to four (4)
15

16
     months lease payments in reserve to repair the leased premises in the

17   event the tenants were unable to continue business for the full five years of
18
     the lease: the sum of $29,400.00. Thus, the lease reflected the following
19
     calculation: $32,000, plus $15,000, plus $29,4000, for the sum of
20

21
     $76,400. This sum is in addition to the prior $75,000 deposit.

22         The lease provided for a five (5) year term beginning August 1, 2018
23
     through July 31, 2023, with rent beginning on August 1, 2018 in the
24
     amount of $7,750 for the first two years and subject to upward adjustment
25


     DEFENDANTS DAVID M. CARLSON - 8


      19-80012-FPC    Doc 40   Filed 05/16/19   Entered 05/16/19 22:33:03   Pg 8 of 22
     for subsequent years. The lease provided for late charges and interest,
 1

 2   together with other obligations. The following, without limitation,
 3
     constituted an event of default under the lease: transfer by tenant absent
 4
     landlord’s prior written consent; also, abandonment of leased premises,
 5
     defined as failure by tenant to occupy or use the leased premises for twenty
 6

 7   (20) consecutive business days.
 8
     Giga Watt Proposes an Agreement to Mr. Carlson.
 9
          On or about November 15, 2018, Giga Watt, through its Managing
10
     Director, informed Mr. Carlson, as follows:
11

12        As you know, Giga Watt is in trouble. We need to keep
          hosting miners at TNT, but may be unable to come up with
13
          the cash to keep the bills paid. In order to keep our access to
14        the facility, I propose a new agreement under which we
          trade you some of Giga Watt’s stock of miners at an
15        equivalent value to current market prices, adjusted for use
16
          and condition.

17        Based on present market values, I believe a fair price to be
          approximately $280 for an S9i in good condition with PSU.
18
          We have close to 280 of those available for trade. If this is
19        acceptable please let me know.

20   Sublease to Giga Watt.
21
          In or about November 16, 2018, Clever Capital and Giga Watt
22
     entered into a written Commercial Lease of buildings B and H.               This
23

24   sublease also describes the leased premises as including Building A. It

25


     DEFENDANTS DAVID M. CARLSON - 9


      19-80012-FPC   Doc 40   Filed 05/16/19   Entered 05/16/19 22:33:03   Pg 9 of 22
     provided for a one (1) year term commencing on November 1, 2018
 1

 2   through October 31, 2019, for a prorated rental rate of $28,257.00 for the
 3
     month of November and with a rental rate in the amount of $31,056.00
 4
     beginning December 1, 2018, subject to possible downward adjustment by
 5
     written agreement. The commercial lease further provided as follows:
 6

 7        2.6 Additional Consideration. Under a prior month-to-
          month arrangement regarding the Leased Premises, Tenant
 8
          owes Landlord Eleven Thousand Six Hundred Dollars
 9        ($11,600.00) in past-due rent. Tenant also owes Forty-Six
          Thousand Forty-Nine Dollars to ($46,049.00) to the Douglas
10        County Public Utility District (PUD). The Parties understand
          that PUD intends to shut-off power to the Leased Premises
11
          unless Tenant’s account is paid in full by November 16, 2018.
12        Having the power shut-off would create significant risk to
          Landlord and the Leased Premises. Therefore, Landlord
13
          agrees to pay the outstanding debt to PUD on behalf of
14        Tenant. Combining the past-due rent, the past-due PUD bill,
          and November’s rent, Tenant owes Landlord Eighty-Five
15        Thousand Nine Hundred and Six Dollars ($85,906.00), the
16
          “Total Amount Due.”

17        In consideration for Landlord transferring funds in the
          amount of Forty-Six Thousand Forty-Nine Dollars to
18
          ($46,049.00) to Tenant for payment of Tenant’s PUD
19        outstanding bill, and in lieu of cash payment for the past-due
          and November rents, Tenant hereby assigns and transfers to
20        Landlord Tenant’s contract with PUD for all power accounts
21
          associated with the Leased Premises; agrees to promptly
          facilitate and fully participate in all necessary notice,
22        documentation, or other requirements to effectuate the
          assignment and transfer; and agrees to immediately
23
          transfer to Landlord:
24

25


     DEFENDANTS DAVID M. CARLSON - 10


      19-80012-FPC   Doc 40   Filed 05/16/19   Entered 05/16/19 22:33:03   Pg 10 of 22
                a.     Two Hundred Eighty (280) used S9 miners,
 1
                       including power supplies, at a valuation of Two
 2                     Hundred Twenty-Five Dollars ($225.00) per
                       system ($63,000.00 total); and
 3

 4              b.     Additional miners to constitute the remaining
                       Twenty-Two Thousand Nine Hundred Six Dollars
 5                     ($22,906.00), the “Remaining Amount Due,” such
                       as:
 6
                       i.   Used S9s, including power supplies at a
 7                          valuation of Two Hundred Twenty-Five
                            Dollars ($225.00) per system;
 8
                       ii.  Used L3 units, including power supply, at a
 9                          valuation of Thirty-Five Dollars ($35.00)
                            per system; or
10                     iii. Used Alphaminer GPU units, including
                            power supply, at a valuation of Six
11
                            Hundred Dollars ($600.00) per system.
12
     This lease was negotiated and signed by Mr. George F. Turner III as
13

14   Managing Director of Giga Watt. From the outset, Giga Watt has failed to

15   fully perform.
16
     Assignment of Lease from Enterprise Focus to Clever Capital.
17
            An assignment of Commercial Lease dated November 29, 2018,
18

19   provided that Enterprise Focus and Mr. Carlson assigned to Clever Capital,

20   LLC (“Clever Capital”) the Commercial Lease with TNT Business Complex,
21
     LLC.
22

23

24

25


     DEFENDANTS DAVID M. CARLSON - 11


      19-80012-FPC    Doc 40   Filed 05/16/19   Entered 05/16/19 22:33:03   Pg 11 of 22
     The Bankruptcy Case.
 1

 2         On November 19, 2018, Giga Watt filed its voluntary petition under
 3
     Chapter 11 of Title 11 of the United States Code (“Bankruptcy Code”).
 4
     (Main Case, ECF No. 1). (Id.). Having resigned as CEO of Giga Watt, Mr.
 5
     Carlson was not part of Giga Watt’s decision to file a petition for relief, as
 6

 7   reflected by the absence of his name in the Minutes and Resolutions of the
 8
     company. (Id.). Those resolutions were signed by Andrey Kuzenny, Leonid
 9
     Markin, and Eduard Khaptakhev. (Id.).
10
           On March 19, 2019, the Estate of Giga Watt, Inc., through its counsel,
11

12   and Clever Capital, caused to be filed a Notice of Stipulation to Extend
13
     Deadline to Assume or Reject the Lease with Clever Capital LLC. (Main
14
     Case, ECF No. 240). The notice reflected the stipulation to extend the
15

16
     deadline for the Chapter 11 Trustee to assume or reject “that certain

17   Commercial Lease, dated November 16, 2018, between Clever Capital
18
     LLC, as lessor, and Giga Watt, Inc., as lessee, with respect to 474 Highline
19
     Dr., East Wenatchee, Washington.” (Id.).         The extended deadline was
20

21
     stated as April 18, 2019. (Id.). The Chapter 11 Trustee, however, elected to

22   not assume the lease within that time.
23
     This Adversary Proceeding.
24
           Four days after expiration of the deadline to assume the November
25


     DEFENDANTS DAVID M. CARLSON - 12


      19-80012-FPC   Doc 40   Filed 05/16/19   Entered 05/16/19 22:33:03   Pg 12 of 22
     16, 2018 Commercial Lease, Plaintiff commenced this adversary
 1

 2   proceeding, and filed an Emergency Application for Order to Show Cause
 3
     for Temporary Restraining Order and Preliminary Injunction. (ECF Nos. 1-
 4
     2). On April 25, 2019, the Court entered an Order to Show Cause for
 5
     Preliminary Injunction and Temporary Restraining Order. (ECF No. 11).
 6

 7   On April 30, 2019, the Court entered an Amended Order to Show Cause for
 8
     Preliminary Injunction and Temporary Restraining Order. (ECF No. 19).
 9
     In it, the Court directs the Defendants to “show cause . . . why an order
10
     should not be issued . . . enjoining the . . . Defendants during the pendency
11

12   of this adversary proceeding from controlling, disposing of, transferring,
13
     encumbering or possessing any of the assets transferred pursuant to the
14
     TNT Transfer, or occupying the buildings or asserting any interest or
15

16
     control in any of the TNT Leases or infrastructure and assets of the TNT

17   Facility. (ECF No. 19 at 2-3).
18
                                 III. ARGUMENT
19
           The issuance of a preliminary injunction is the exception, not the
20

21
     rule. Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008)

22   (explaining it is “an extraordinary remedy never awarded as of right”).
23
     “In each case, courts must balance the competing claims of injury and
24
     consider the effect of granting or withholding the requested relief.” Id.
25


     DEFENDANTS DAVID M. CARLSON - 13


      19-80012-FPC   Doc 40   Filed 05/16/19   Entered 05/16/19 22:33:03   Pg 13 of 22
     (internal quotations omitted). “A plaintiff seeking a preliminary
 1

 2   injunction must establish that he [or she] is likely to succeed on the
 3
     merits, that he [or she] is likely to suffer irreparable harm in the absence
 4
     of preliminary relief, that the balance of equities tips in his [or her]
 5
     favor, and that an injunction is in the public interest.” Id. at 20. In the
 6

 7   Ninth Circuit, the plaintiff may show “serious questions going to the
 8
     merits were raised and the balance of hardship tips sharply toward the
 9
     plaintiff’s favor.” Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127,
10
     1131 (9th Cir. 2011) (described as “one alternative on a continuum”).
11

12         Here, Plaintiff cannot satisfy this burden and a preliminary
13
     injunction, an extraordinary remedy, should not issue.
14
     A.    The Plaintiff is Not Likely to Succeed on the Merits.
15

16
           1.    The Trustee Elected to Not Assume any Lease at the
                 TNT Facility and, as a Matter of Law, They were
17               Rejected.
18
           Section 365(d)(4) governs the assumption or rejection of an
19
     unexpired nonresidential lease of real property:
20

21
           [A]n unexpired lease of nonresidential real property under
           which the debtor is the lessee shall be deemed rejected, and
22         the trustee shall immediately surrender that nonresidential
           real property to the lessor, if the trustee does not assume or
23
           reject the unexpired lease by the earlier of –
24               (i)   the date that is 120 days after the date of the
                       order for relief; or
25


     DEFENDANTS DAVID M. CARLSON - 14


      19-80012-FPC   Doc 40   Filed 05/16/19   Entered 05/16/19 22:33:03   Pg 14 of 22
                 (ii) the date of the entry of an order confirming
 1
                      a plan.
 2
     11 U.S.C. § 365(d)(4)(A).    Pending assumption or rejection, the trustee
 3

 4   must timely perform post-petition obligations of the debtor under the

 5   lease. 11 U.S.C. § 365(d)(3). “Lease rejection upon the expiration of the §
 6
     365(d)(4) deadline occurs automatically without need for court
 7
     approval, and once statutory rejection has occurred, that rejection is
 8

 9   conclusive.” J & M Food Services, LLC v. Camel Investment L.L.C. (In re J

10   & M Food Services, LLC), 2018 WL 1354335 (BAP March 14, 2018)
11
     (unpublished) (quoting Arizona Appetito’s Stores, Inc. v. Paradise Village
12
     Investment Co. (In re Arizona Appetito’s Stores, Inc.), 893 F.2d 216, 219
13

14   (9th Cir. 1990)). “Once the lease is deemed rejected, the debtor must

15   immediately surrender the leased property to the lessor.” Id. (citing Sea
16
     Harvest Corp. v. Riviera Land Co., 868 F.2d 1077, 1079 (9th Cir. 1989)).
17
     Assumption after notice and motion to assume an executory contract in
18

19   default is subject to cure and adequate assurance. 11 U.S.C. § 365(b).

20        Here, the deadline to assume or reject the Commercial Lease
21
     between Clever Capital and Giga Watt expired on April 18, 2019. (Main
22
     Case, ECF No. 240). The Chapter 11 Trustee neither moved to assume this
23

24   lease nor filed a motion to extend the deadline, and did not move to

25


     DEFENDANTS DAVID M. CARLSON - 15


      19-80012-FPC   Doc 40   Filed 05/16/19   Entered 05/16/19 22:33:03   Pg 15 of 22
     assume the leases on the other buildings at the TNT Facility. The lapse of
 1

 2   the time period within which to assume or reject unexpired nonresidential
 3
     leases has resulted in rejection. While Plaintiff now disputes that Clever
 4
     Capital has any interest in the property, such contention does not change
 5
     the conclusion that any leasehold interest of the debtor in nonresidential
 6

 7   real property that was not timely assumed was, consequently, rejected as a
 8
     matter of law.
 9
           Nevertheless, as an attempted end-run around the requirements of
10
     11 U.S.C. § 365, Plaintiff, by this adversary proceeding, demands
11

12   injunctive and other equitable relief to achieve the same objective:
13
     possession of real property subject to leases that were not assumed. In
14
     doing so, Plaintiff has attempted to characterize the sublease as a transfer,
15

16
     but this characterization ignores the nature of the lease. By virtue of the

17   lease between TNT Business Complexes, LLC and Enterprise Focus,
18
     Enterprise Focus and Mr. Carlson agreed to pay: an additional alteration
19
     deposit in the amount of $32,000, estimated costs for prior tenant
20

21
     alterations in the amount of $15,000, and an amount equal to four

22   months rent in the amount of $29,400. In the sublease to Giga Watt,
23
     Clever Capital agreed to pay outstanding debt to the Douglas County PUD
24
     on behalf of Giga Watt; this amount, coupled with rent in the amount of
25


     DEFENDANTS DAVID M. CARLSON - 16


      19-80012-FPC    Doc 40   Filed 05/16/19   Entered 05/16/19 22:33:03   Pg 16 of 22
     $11,600 and rent for November of 2018, equaled the sum of $85,906.00.
 1

 2   In lieu of a cash payment, it was proposed that Giga Watt pay by way of
 3
     miners having a fair market value equal to this sum. The transfer of the
 4
     leasehold interest in buildings B and H of the TNT Facility was to from
 5
     Clever Capital to Giga Watt, not the reverse.
 6

 7        Furthermore,     irrespective    of    any    transfer,   assignment,     or
 8
     assumption of leases by or from Mr. Carlson of buildings A and C to Giga
 9
     Watt, TNT Business Complexes, LLC ultimately looks to Mr. Carlson to
10
     satisfy past and ongoing obligations under the original leases.            While
11

12   Plaintiff argues that these Defendants are “interfering with the Trustee’s
13
     efforts to re-open operations at the TNT Facility,” these Defendants are
14
     not to blame for any difficulty of the Chapter 11 Trustee to reach a deal
15

16
     that includes TNT Business Complexes, LLC. (ECF No. 2 at 3).

17        2.    Mr. Carlson Resigned as CEO.
18
          Plaintiff portrays Mr. Carlson as a fiduciary that controlled Giga Watt
19
     at all material times. Mr. Carlson, however, resigned in writing as CEO of
20

21
     Giga Watt, effective on or before August 12, 2018. The lease of buildings B

22   and H to Giga Watt was executed after this date. Giga Watt control rested
23
     in Andrey Kuzenny, Leonid Markin, and/or Eduard Khaptekhev.                   The
24
     petition itself underscores this fact and Mr. Carlson was not involved in
25


     DEFENDANTS DAVID M. CARLSON - 17


      19-80012-FPC   Doc 40   Filed 05/16/19    Entered 05/16/19 22:33:03   Pg 17 of 22
     filing of the petition commencing the underlying case. (Main Case, ECF
 1

 2   No. 1).
 3
           3.   The Power Contract Was Not Effectively Transferred.
 4
           To obtain the temporary restraining order, Plaintiff argued there
 5
     was an “obvious and blatant mismatch between the assets transferred,
 6

 7   which includes the Debtor’s 3MW power contract with the Douglas
 8
     County Public Utility District and the obligations occurred” (sic). (ECF
 9
     No. 2 at 5). As the Plaintiff is aware, however, the contract with the
10
     Douglas County PUD was not effectively transferred and Enterprise
11

12   Focus, Mr. Carlson, and Clever Capital have not interfered with any power
13
     contract. Any rights of the Debtor in and to the power contract is an issue
14
     between it and the PUD.
15

16
           4.   Mr. Carlson Owns Personal Property Located at the
                TNT Facility.
17
           The Order to Show cause enjoins Defendants from, without
18

19   limitation, “asserting any interest or control in . . . infrastructure and

20   assets of the TNT Facility.” (ECF No. 9 at 2-3). However, Mr. Carlson has
21
     personal property located at the TNT Facility and Plaintiff has not
22
     adequately identified the property subject to ongoing injunctive relief,
23

24   generally, or what “assets of the TNT Facility” include.

25


     DEFENDANTS DAVID M. CARLSON - 18


      19-80012-FPC   Doc 40    Filed 05/16/19   Entered 05/16/19 22:33:03   Pg 18 of 22
     B.       Irreparable injury is Not Likely and an Adequate Remedy
 1
              at Law Exists.
 2
              Plaintiff has not and cannot “demonstrate that irreparable harm is
 3

 4   likely in the absence of an injunction.” Winter, 555 U.S. at 22 (emphasis

 5   added). Plaintiff will not suffer irreparable injury were a preliminary
 6
     injunction to not issue. Plaintiff’s argument to the contrary presupposes it
 7
     will be able to negotiate some deal with not only the TNT Business
 8

 9   Complex, LLC/Thompsons but also with the Douglas County PUD,

10   something it has not attempted to demonstrate is likely or even possible.
11
     Consequently, it has not made any showing that it has the ability and
12
     cooperation of third parties to continue operations at this location.
13

14   Accordingly, any contention of irreparable injury does not rise above mere

15   speculation. Further, it has an adequate remedy at law: damages.
16
     C.       Balance of Equities Tips Sharply in Defendants’ Favor.
17
              Here, the balance of the equities tips sharply in these Defendants’
18

19   favor.     Issuance of a preliminary injunction would be fundamentally

20   unfair.     Clever Capital has ongoing obligations that it owes to TNT
21
     Business Complex, LLC under the commercial lease. TNT Business
22
     Complex, LLC/Thompsons look to Enterprise Focus, Mr. Carlson, and/or
23

24   Clever Capital to satisfy obligations in connection with the lease

25


     DEFENDANTS DAVID M. CARLSON - 19


      19-80012-FPC      Doc 40   Filed 05/16/19   Entered 05/16/19 22:33:03   Pg 19 of 22
     agreements. Contemporaneously, the Trustee elected to not assume the
 1

 2   leases—irrespective of whom Plaintiff contends is the landlord—and,
 3
     nevertheless, demands possession of the property without paying for it.
 4
          Additionally, a preliminary injunction may force Clever Capital to
 5
     breach the lease with TNT Business Complexes, LLC.               For example,
 6

 7   abandonment is an event of default under that lease:
 8
                 13.1.3    Abandonment of Leased Premises.
 9        Tenant fails to occupy or use the Leased Premises for the
          purpose permitted by this Lease for a total of twenty (20)
10        consecutive business days or more during the Lease Term,
          unless such failure is excused under other provisions of this
11
          lease.
12
     It is fundamentally inequitable for Clever Capital to be deprived of the
13

14   right of possession under the lease with TNT Business Complexes, LLC

15   while it has a concurrent obligation to perform, including to pay, under
16
     the lease. While the Plaintiff has contended that “Defendant Carlson will
17
     be able to assert monetary damages” such that “the balance of hardship
18

19   tips sharply in” Plaintiff’s “favor” (ECF No. 2 at 7), such contention

20   presupposes that the estate will have funds sufficient to satisfy the full
21
     amount of damages.
22

23

24

25


     DEFENDANTS DAVID M. CARLSON - 20


      19-80012-FPC   Doc 40   Filed 05/16/19   Entered 05/16/19 22:33:03   Pg 20 of 22
     D.   Preliminary Injunction would not Further any Public
 1
          Interest.
 2
           To obtain the temporary restraining order, Plaintiff contended that
 3

 4   “enjoining the Defendants is in the public interest” because “[i]t will

 5   uphold the integrity of the bankruptcy process by preventing last minute
 6
     asset grabs.” (ECF No. 2 at 7). This contention, however, ignores the
 7
     nature of the sublease agreement. Rather than making some “asset grab,”
 8

 9   after resigning as CEO from Giga Watt, Mr. Carlson assisted and, indeed,

10   enabled Giga Watt to maintain its ongoing operations at the TNT Facility
11
     and, further, to keep the power on at that location by, for example,
12
     providing the funds to satisfy certain financial obligations of Giga Watt to
13

14   the Douglas County PUD. Furthermore, the “integrity of the bankruptcy

15   process” is not upheld and, rather, equity is disserved when used as an
16
     end-run around 11 U.S.C. § 365. Therefore, the preliminary injunction
17
     would not further any public interest, and should not issue.
18

19                             IV.    CONCLUSION

20        For the reasons set forth above, and based on evidence and
21
     argument to be presented at the show cause hearing set for May 23, 2019,
22
     Defendants David M. Carlson, Enterprise Focus, Inc., and Clever Capital,
23

24   LLC respectfully request that a preliminary injunction not be issued and

25


     DEFENDANTS DAVID M. CARLSON - 21


      19-80012-FPC   Doc 40   Filed 05/16/19   Entered 05/16/19 22:33:03   Pg 21 of 22
     that, rather, the Court grant these Defendants such relief as may be
 1

 2   deemed just and equitable under the circumstances including, without
 3
     limitation, attorney’s fees and cost.
 4
           DATED this 16th day of May 2019.
 5
                               PISKEL YAHNE KOVARIK, PLLC
 6

 7

 8
                               /s/ Benjamin J. McDonnell
 9                             JASON T. PISKEL, WSBA #35398
                               jtp@pyklawyers.com
10                             BENJAMIN J. MCDONNELL, WSBA #45547
                               ben@pyklawers.com
11
                               PISKEL YAHNE KOVARIK, PLLC
12                             522 West Riverside Ave., Suite 700
                               Spokane, WA 99201
13
                               Telephone: (509) 321-5930
14                             Facsimile: (509) 321-5935

15                             Attorneys for David M. Carlson, Enterprise
16
                               Focus, Inc., and Clever Capital, LLC

17

18

19

20

21

22

23

24

25


     DEFENDANTS DAVID M. CARLSON - 22


      19-80012-FPC    Doc 40    Filed 05/16/19   Entered 05/16/19 22:33:03   Pg 22 of 22
